Appeal from an order of the Supreme Court, Erie County (Ronald H. Tills, A.J.), entered February 16, 2005 in a personal injury action. The order, among other things, granted in part plaintiffs’ motion for an order authorizing substituted service of the summons and complaint.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on May 15, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Smith and Green, JJ.